—Appeal from an order of Family Court, Monroe County (Kohout, J.), entered April 25, 2002, which dismissed a petition seeking to terminate the parental rights of respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner appeals from an order of Family Court dismissing a petition seeking to terminate the parental rights of respondent on the ground that she had violated the terms of a suspended judgment (see generally Family Ct Act §§ 631, 633; 22 NYCRR 205.50). The court properly concluded that petitioner had failed to establish by a preponderance of the evidence that respondent had violated the terms of the suspended judgment (see Matter of Nicole Lee B., 256 AD2d 1103, 1103-1104 [1998]; see generally Matter of Krystal M., 299 AD2d 965, 966 [2002]; Matter of Rebecca F., 286 AD2d 985, 986 [2001]; Matter of Gerald M., 112 AD2d 6 [1985]). The suspended judgment recites that respondent would “have monitored visitation * * * arranged * * * consistent with the terms of’ an order of extension previously entered in an underlying neglect proceeding. We conclude that the reference to the terms of the underlying order of extension did not effectively *920incorporate that prior order’s prohibition on the presence of unapproved adult males during visits. Therefore, we agree with the court’s conclusion that respondent did not violate the terms of the suspended judgment by allowing unapproved adult males to be present during visits with her child (see Nicole Lee B., 256 AD2d at 1103-1104).
Under the circumstances, we reject petitioner’s contention that the court abused its discretion in denying petitioner’s motion seeking leave to serve a supplemental petition setting forth additional allegations that respondent violated the terms of the suspended judgment. Present — Pine, J.P., Hurlbutt, Scudder, Kehoe and Hayes, JJ.